Citation Nr: 1637936	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-25 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for acquired defective vision (now claimed as impaired vision of the left eye), including whether the claim may be allowed.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right vocal cord damage caused by June 1, 1992 gastrointestinal (GI) operation at the VA Medical Center (VAMC) in Northport, New York, to include whether the claim may be allowed.

3.  Entitlement to service connection for urinary incontinence, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 or as secondary to service-connected degenerative disease of the lumbar spine or sciatic peripheral neuropathy of the right and left lower extremities.


5.  Entitlement to service connection for right rib disorder, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 caused by May 7, 2010 injury at the VAMC in Albany, New York or as secondary to service-connected sciatic peripheral neuropathy of the right and left lower extremities.

6.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ankle disorder caused by February 7, 2002 injury at the VAMC in Albany, New York.

7.  Entitlement to service connection for left forehead scar, to include as secondary to service-connected sciatic peripheral neuropathy of the right and left lower extremities.

8.  Entitlement to service connection for hiatal hernia, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 or as secondary to service-connected degenerative disease of the lumbar spine.

9.  Entitlement to service connection for right hip disorder, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 caused by May 7, 2010 injury at the VAMC in Albany, New York or as secondary to service-connected sciatic peripheral neuropathy of the right and left lower extremities.

10.  Entitlement to service connection for left hip disorder, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 caused by May 7, 2010 injury at the VAMC in Albany, New York or as secondary to service-connected sciatic peripheral neuropathy of the right and left lower extremities.

11.  Entitlement to service connection for ventral hernia, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 or as secondary to service-connected residuals of right hemicolectomy.

12.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for perforations of nasal septum caused by May 5, 1995 submucosal resection (SMR) at the VAMC in Northport, New York.

13.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for sinusitis caused by May 5, 1995 SMR at the VAMC in Northport, New York.

14.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for sleep apnea caused by May 5, 1995 SMR at the VAMC in Northport, New York.

15.  Entitlement to an initial rating in excess of 20 percent for residuals of right hemicolectomy.

16.  Entitlement to a rating in excess of 20 percent for degenerative disease of the lumbar spine.

17.  Entitlement to a rating in excess of 40 percent for sciatic peripheral neuropathy of the right lower extremity.

18.  Entitlement to a rating in excess of 40 percent for sciatic peripheral neuropathy of the left lower extremity.

19.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for migraines caused by May 5, 1995 SMR at the VAMC in Northport, New York.

20.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 caused by June 1, 1992 GI operation at the VAMC in Northport, New York or as secondary to hiatal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1958 to March 1962 and duty in the United States Naval Reserves from January 1979 to March 1987, to include active duty for training (ACDUTRA) from March 24, 1980 to April 4, 1980; March 22, 1982 to April 4, 1981; January 18, 1982 to January 29, 1982; July 11, 1983 to July 22, 1983; January 16, 1984 to January 27, 1984; October 22, 1984 to November 2, 1984; and May 5, 1986 to May 17, 1986; as well as periods of inactive duty for training (INACDUTRA) during weekend drills.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2005, June 2008, March 2009, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran requested a Board hearing in Washington, DC in the February 2014 substantive appeal.  The Veteran's request to withdraw the hearing request was received in March 2014.

Before reaching the merits of the claims for impaired vision of the left eye and right vocal cord damage, the Board must first determine whether new and material evidence has been received to reopen these previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.

In a February 2014 VA rating decision, the RO increased the service-connected sciatic peripheral neuropathy of the right and left lower extremities from 20 percent to 40 percent disability ratings effective from August 23, 2010.  Since the 40 percent disability ratings are not the maximum ratings available, the issues are listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Since the case was certified to the Board in September 2014, additional evidence potentially relevant to the issues on appeal has been obtained and associated with the record.  Such evidence includes VA treatment records dated from May 2000 to May 2015 and May 2014 VA Disability Benefits Questionnaire (DBQ) examination reports.  The Veteran's representative waived initial Agency of Original Jurisdiction (AOJ) review of these identified records in an August 2016 written brief.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from October 1999 to May 2015 and April 1997 VA medical opinion.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of (1) service connection for impaired vision of the left eye; (2) service connection for left forehead scar; (3) service connection for hiatal hernia; (4 & 5) service connection for right and left hip disorders; (6) service connection for ventral hernia; (7, 8, 9) compensation pursuant to 38 U.S.C.A. § 1151 for perforations of nasal septum, sinusitis, and sleep apnea; (10) an initial rating in excess of 20 percent for residuals of right hemicolectomy; (11) a rating in excess of 20 percent for degenerative disease of the lumbar spine; (12 & 13) ratings in excess of 40 percent for sciatic peripheral neuropathy of the right and left lower extremities; (14) compensation pursuant to 38 U.S.C.A. § 1151 for right vocal cord damage; (15) compensation pursuant to 38 U.S.C.A. § 1151 for migraines; and (16) service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In a May 1989 Board decision, the claim for entitlement to service connection for acquired defective vision was denied.

2.  The evidence received since the May 1989 Board decision, regarding service connection for impaired vision of the left eye, is not cumulative or redundant and raises the possibility of substantiating the claim.

3.  In a September 1997 VA rating decision, the claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right vocal cord damage was denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

4.  The evidence received since the September 1997 VA rating decision, regarding compensation pursuant to 38 U.S.C.A. § 1151 for right vocal cord damage, is not cumulative or redundant and raises the possibility of substantiating the claim.

5.  The Veteran's current urinary incontinence is as likely as not causally related to the service-connected erectile dysfunction.

6.  The Veteran has not been shown to have a left frontal cranial fracture at any time since he filed his claim in May 2011 or within close proximity thereto.

7.  The Veteran has not been shown to have a right rib disorder at any time since he filed his claim in December 2010 or within close proximity thereto nor a qualifying additional disability of the right rib caused by a May 7, 2010 injury at VAMC in Albany, New York.

8.  On February 7, 2002 at the VAMC in Albany, New York, the Veteran has not been shown to have undergone hospital care, medical or surgical treatment, or an examination furnished by VA to cause a right ankle disorder, nor training and rehabilitation services furnished by VA as part of an approved rehabilitation program to proximately cause a right ankle disorder. 


CONCLUSIONS OF LAW

1.  The May 1989 Board decision, denying entitlement to service connection for acquired defective vision, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2015).

2.  New and material evidence has been received since the May 1989 Board decision to reopen service connection for impaired vision of the left eye.  38 U.S.C.A. §§ 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.310 (2015).

3.  The September 1997 VA rating decision, denying entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right vocal cord damage, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015). 

4.  New and material evidence has been received since the September 1997 VA rating decision to reopen compensation pursuant to 38 U.S.C.A. § 1151 for right vocal cord damage.  38 U.S.C.A. §§ 1151, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.361 (2015).

5.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for urinary incontinence as secondary to service-connected erectile dysfunction have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

6.  The criteria for entitlement to service connection for left frontal cranial fracture, to include as secondary to service-connected sciatic peripheral neuropathy of the right and left lower extremities, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

7.  The criteria for entitlement to service connection for right rib disorder, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 caused by May 7, 2010 injury at VAMC in Albany, New York or as secondary to service-connected sciatic peripheral neuropathy of the right and left lower extremities, have not been met.  38 U.S.C.A. §§ 1131, 1151, 5103, 5103A, 5107, 5108; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.310, 3.361.  

8.  The criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ankle disorder caused by February 7, 2002 injury at the VAMC in Albany, New York have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for acquired defective vision and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right vocal cord damage caused by June 1, 1992 GI operation at VAMC in Northport, New York, as well as entitlement to service connection for urinary incontinence, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decisions below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

With regard to the remaining issues discussed below, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have also been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a VA examination and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

New and Material Evidence for Impaired Vision of the Left Eye

In the May 1989 Board decision, entitlement to service connection for acquired defective vision was denied because service treatment records did not show clinical evidence of acquired defective vision nor was acquired defective vision the result of injury or disease originating or becoming worse during ACDUTRA or INACDUTRA.  The Veteran was notified of this action and did not appeal the Board's May 1989 decision; therefore, the May 1989 Board decision is final for this issue.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the May 1989 Board decision, the evidence of record included a May 1984 statement by the Veteran asserted that he developed blurred vision several days after he fell on concrete during service in 1959 and has worn glasses ever since.  The evidence of record also included his service treatment records which documented his visual acuity results at the time of entry and separation from active service, and private eye examination report shortly after separation from service.

Evidence received since the May 1989 Board decision includes a May 2011 statement from the Veteran asserting that his blurred vision of the left eye is the result of a fall in March 2011 due to his service-connected sciatic peripheral neuropathy of the right and left lower extremities.  The Board finds that this evidence is new and material to the element of establishing service connection on a secondary basis, which is a new theory of entitlement not raised at the time of the May 1989 Board decision.  As a result, this claim is reopened.  38 U.S.C.A. §§ 1131, 5108; 38 C.F.R. §§ 3.156(a), 3.310.



New and Material Evidence for Right Vocal Cord Damage

In the September 1997 VA rating decision, entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right vocal cord damage was denied because while an August 1997 VA examination report documented some thinning of the vocal cord, that did not represent any significant objective disabling condition so the evidence failed to show a disability for which compensation may be established.  The Veteran was notified of this action and of his appellate rights but did not appeal by filing a Notice of Disagreement as to this issue and no new and material evidence was received within one year of the September 1997 VA rating decision.  Therefore, the September 1997 VA rating decision is final for this issue.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103. 

Evidence received since the September 1997 VA rating decision includes a December 2006 private treatment record documenting the diagnosis of dysphonia.  The Board finds that this evidence is new and material to the element of establishing a qualifying additional disability, which was not established at the time of the September 1997 VA rating decision.  As a result, this claim is reopened.  38 U.S.C.A. §§ 1151, 5108; 38 C.F.R. §§ 3.156(a), 3.361.

Pertinent Laws and Regulations for Service Connection and 38 U.S.C.A. § 1151

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  

Service connection may be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1151, compensation is awarded for a "qualifying additional disability" in the same manner as if such additional disability or death were service connected.  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

To be considered a "qualifying additional disability," in these circumstances, a disability must meet two criteria.  First, it must not be the result of the Veteran's willful misconduct.  Second, the disability must have been either: 

(a) caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (ii) an event not reasonably foreseeable; or

b) proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  Id.

To determine whether the Veteran has an additional disability, VA compares the condition immediately before the beginning of the medical or surgical treatment upon which the claim is based to the condition after such treatment has stopped.  38 C.F.R. § 3.361(b).




Urinary Incontinence

Review of the record shows the Veteran is service connected for erectile dysfunction, as noted in a June 2014 VA rating decision.  The evidence also shows a current diagnosis of urinary incontinence associated with his service-connected erectile dysfunction or his low back disorder, as noted in a May 2011 VA examination for the spine during the appeal period.  

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for urinary incontinence as secondary to the service-connected erectile dysfunction or back disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

Left Frontal Cranial Fracture 

In a May 2011 statement, the Veteran requested service connection for left frontal cranial fracture due to a fall in March 2011 at a library as a result of his service-connected sciatic peripheral neuropathy of the right and left lower extremities.

Review of the evidentiary record indicates the Veteran has not been shown to have a left frontal cranial fracture at any time since he filed his claim or within close proximity thereto.

In March 2013, the Veteran was afforded a VA DBQ examination for bones (fractures and bone disease).  Following the clinical evaluation and review of the claims file, the VA examiner concluded the Veteran did not have a skull fracture per VA treatment CT and x-ray results.  Review of VA and private treatment records throughout the appeal period are also silent for any diagnosis of a skull fracture.  

The Board acknowledges the Veteran is competent to report symptoms he experiences and observes at any time because this requires personal knowledge as it comes through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a left frontal cranial fracture.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board finds that the most probative evidence of record demonstrates that the Veteran has not been shown to have a left frontal cranial fracture at any time since he filed his claim in May 2011 or within close proximity thereto.  The March 2013 VA examination report is probative as the examiner reviewed the claims file, considered the Veteran's medical history and lay statements of the March 2011 incident, and provided sufficient rationale for the conclusion provided.  Accordingly, the report is found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  As a result, the first criteria to establish service connection on direct or secondary bases, has not been met.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Rib Disorder

A December 2010 VA Form 21-0820 (Report of General Information) documents the Veteran's request for VA compensation benefits for fractured lower right intercostal ribs causing contusions.  In a December 2010 statement, the Veteran reported continued rib pain from fall on May 7, 2010 from right leg numbness.  As such, the RO characterized and adjudicated this claim on appeal for right rib disorder on the basis of service connection and compensation pursuant to 38 U.S.C.A. § 1151 at the VAMC in Albany, New York. 

Review of the evidentiary record indicates the Veteran has not been shown to have a right rib disorder at any time since he filed his claim or within close proximity thereto nor a qualifying additional disability of the right rib caused by the May 7, 2010 injury at the VAMC in Albany, New York.

A May 2010 Veterans Health Administration (VHA) Incident Report notes the Veteran was involved in a slip/trip/fall incident on May 7, 2010 in a non-patient care setting at the VAMC in Albany, New York.  The injury was characterized as "not otherwise classified" affecting the lower back/buttocks and single hip/thigh.  No corrective action was taken.  The incident was described as the "individual claimed he went to sit down in a chair; the chair shot out from under him; causing him to fall to the floor."

In March 2013, the Veteran was afforded a VA DBQ examination for bones (fractures and bone disease).  The Veteran reported having right rib pain with sneeze and cough and right rib tenderness.  Following the clinical evaluation and review of the claims file, the VA examiner concluded there was no documentation of fractured right ribs or medical evaluation of right-sided tenderness so no chronic diagnosis was rendered.  The VA examiner explained there was no right rib/chest pain at time of fall in May 2010, subsequent documentations of right rib/chest complaints, or radiographic evidence of right rib fractures on multiple chest x-rays.  Review of VA and private treatment records throughout the appeal period are also silent for any diagnosis of a right rib disorder.  

Again, the Board acknowledges the Veteran is competent to report symptoms he experiences and observes at any time because this requires personal knowledge as it comes through the use of his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a right rib disorder or an additional disability of the right rib caused by a May 7, 2010 injury at the VAMC in Albany, New York.  See Bostain, 11 Vet. App. at 127.

The Board finds that the most probative evidence of record demonstrates that the Veteran has not been shown to have a right rib disorder at any time since he filed his claim in December 2010 or within close proximity thereto.  The March 2013 VA examination medical opinion is probative as the examiner reviewed the claims file, considered the Veteran's medical history and lay statements of the May incident, and provided sufficient rationale for the conclusion provided.  Accordingly, the opinion is found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  As a result, the first criteria to establish service connection on direct or secondary bases, has not been met.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  Furthermore, since the first element of an additional disability has not been met for a right rib disorder caused by the May 7, 2010 injury at the VAMC in Albany, New York, there is no reason for the Board to further consider the second element of causation under 38 U.S.C.A. § 1151 in this case.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

Right Ankle Disorder

Throughout the appeal period, the Veteran asserts compensation pursuant to 38 U.S.C.A. § 1151 for a right ankle disorder caused by February 7, 2002 injury at the VAMC in Albany, New York is warranted.  He specified in a December 2010 statement that he experienced a traumatic fall while walking on one to two inches of unplowed snow on a sidewalk between the VAMC parking lot and Perimeter Road along side the VAMC building.  The Veteran reported there was edema swelling, limited range of motion, and severe pain from torn ligaments between the right tibia and fibula, and that he participated in physical rehabilitation.

Review of the record includes the following pertinent documents related to the Veteran's asserted February 2002 injury to the right ankle.  

A February 2002 VHA Incident Report notes the Veteran was involved in a slip/trip/fall incident on February 7, 2002 in a non-patient care setting at the VAMC in Albany, New York.  The injury was characterized as a sprain/strain affecting the right foot.  No corrective action was taken, noted as none required.  Safety official comments noted "[p]atient was not walking in a designated walkway and he fell because he had back pain."  The incident was described as the following:

Outpatient was heading towards the hospital and cut through the grassy area between Lot A and the sidewalk.  He felt a pain in his back as he was walking in the grass and then twisted his right foot as he fell.  He got up and then walked to the ER to be checked.

Less than two weeks later, the Veteran sought follow-up VA treatment for the right ankle.  A February 19, 2002 VA treatment record notes the Veteran had twisting injury to the ankle about 12 days earlier, and the Veteran reported symptoms of pain with weightbearing, some swelling, continues to bear weight on the right extremity as normal, and denied any weakness or any neurological sensory deficits.  Upon clinical evaluation of the right ankle, there were findings of edema, normal range of motion, and negative findings for any bony deformity.  The Veteran was diagnosed with a right ankle sprain and instructed to continue use of ACE bandage, local heat, foot elevation, avoidance of full weightbearing, and was prescribed a heating pad.  Thereafter, VA treatment records show the Veteran underwent additional treatment and reported symptomatology for the right ankle.  There were hip complaints noted in November 2002.

At the outset, the Board finds that on February 7, 2002 at the VAMC in Albany, New York, the Veteran has not been shown to have undergone hospital care, medical or surgical treatment, or an examination furnished by VA to cause a right ankle disorder, nor training and rehabilitation services furnished by VA as part of an approved rehabilitation program to proximately cause any right ankle disorder. 

In light of whether or not the Veteran has a qualifying additional disability from the February 7, 2002 incident, the pertinent evidence of record discussed above indicates that the alleged event did not occur during or as a result of any treatment (hospital care, medical or surgical treatment, examination, or training and rehabilitation services) provided by VA.  In fact, the February 7, 2002 event occurred while the Veteran was walking to the VAMC unrelated to any actions in furtherance of treatment or examination by VA.  

Since the element of causation under hospital care, medical or surgical treatment, or an examination furnished by VA or training and rehabilitation services furnished by VA as part of an approved rehabilitation program has not been met, the Board concludes that the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for right ankle disorder, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

The Veteran is advised that a claim for VA compensation pursuant to 38 U.S.C.A. § 1151 is different from a claim for tort damages should he wish to file a claim based on the February 7, 2002 incident pursuant to the Federal Torts Claim Act.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for impaired vision of the left eye is reopened.

As new and material evidence has been received, the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right vocal cord damage is reopened.

Service connection for urinary incontinence as secondary to service-connected erectile dysfunction or back disorder is granted.

Service connection for left frontal cranial fracture, to include as secondary to service-connected sciatic peripheral neuropathy of the right and left lower extremities, is denied.

Service connection for right rib disorder, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 caused by May 7, 2010 injury at VAMC in Albany, New York or as secondary to service-connected sciatic peripheral neuropathy of the right and left lower extremities, is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for a right ankle disorder caused by February 7, 2002 injury at the VAMC in Albany, New York is denied.


REMAND

Service connection for impaired vision of the left eye and left forehead scar

VA medical opinions are needed for the issues of entitlement to service connection for impaired vision of the left eye and left forehead scar.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.  In March 2013 the Veteran was afforded a VA DBQ examination for eye conditions and medical opinions on a direct basis; however, the theory of entitlement to service connection as secondary to the service-connected sciatic peripheral neuropathy of the right and left lower extremities was raised by the Veteran in the May 2011 statement as discussed above.  The Veteran was also afforded a VA DBQ examination for scars and medical opinion on a causal basis from the service-connected sciatic peripheral neuropathy of the right and left lower extremities; however, the examiner did not address whether the Veteran's March 2011 fall was aggravated by these service-connected disabilities.  Therefore, the Board finds that medical opinions on a secondary basis are necessary to properly adjudicate these claims.  

Service connection for hiatal hernia, and Service connection for right and left hip disorders

For purposes of this remand, the Board notes that neither the Veteran nor evidence of record has specified any treatment or event by VA related to hiatal hernia; therefore, development for compensation pursuant to 38 U.S.C.A. § 1151 is not needed at this time. 

With regards to seeking VA compensation for hiatal hernia based on service connection, the Veteran was afforded a VA medical opinion in March 2009.  Following review of the claims file, the examiner provided a speculative medical opinion using the term "would" regarding service connection on a direct basis to the January 1984 injury during ACDUTRA.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Service connection for hiatal hernia as secondary to the service-connected degenerative disease of the lumbar spine, as well as, service connection for right and left hip disorders as secondary to the service-connected sciatic peripheral neuropathy of the right and left lower extremities were not been addressed by either March 2009 or March 2013 VA examiner, respectively; therefore, the Board finds that additional medical opinions are necessary to properly adjudicate these claims.

Service connection for ventral hernia

The issue of entitlement to service connection for ventral hernia as secondary to service-connected residuals of right hemicolectomy was raised by the Veteran in an April 2007 statement, but has not been addressed by the AOJ at any time throughout the appeal period.  The Board notes the Veteran's claim for ventral hernia has only been addressed on the basis of entitlement to compensation pursuant to 38 U.S.C.A. § 1151, as noted in the March 2009 VA rating decision, August 2011 statement of the case, and February 2014 supplemental statement of the case.  Therefore, the Board finds that a remand is necessary for the AOJ to readjudicate this claim on a secondary basis.  

Compensation pursuant to 38 U.S.C.A. § 1151 for perforations of nasal septum, sinusitis, and sleep apnea 

In October 2010 the Veteran was afforded a VA examination, to include evaluation and discussion of his asserted perforations of nasal septum, sinusitis, and sleep apnea.  The examiner noted the Veteran's claim for service connection for these disorders related to a septoplasty (also referred to as SMR) performed to correct a deviated septum on May 5, 1995.  Nevertheless, following review of the claims file and clinical evaluation, the VA examiner rendered medical opinions for these disorders based on a septoplasty in 1992.  As a result, the Board finds that a remand is needed to obtain additional VA medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, further clarification is needed for the October 2010 VA medical opinions because review of the record documents the Veteran underwent a septoplasty on May 5, 1995 and in 1992.

Service-connected residuals of right hemicolectomy, degenerative disease of the lumbar spine, and sciatic peripheral neuropathy of the right and left lower extremities

The Veteran's service-connected residuals of right hemicolectomy were last examined by a VA examiner for compensation purposes in October 2010, and his service-connected degenerative disease of the lumbar spine, and sciatic peripheral neuropathy of the right and left lower extremities were last examined by a VA examiner for compensation purposes in May 2011.  Since then, the record contains evidence suggesting worsening symptomatology, as noted by ongoing reported symptomatology and treatment in VA treatment records.  As a result, the Board finds that a remand is needed to obtain an additional VA examination.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate and proper notice is sent.  See Barr, 21 Vet. App. at 312.

Compensation pursuant to 38 U.S.C.A. § 1151 for migraines and Service connection for impaired vision of the left eye

In light of the request below for the AOJ to obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility dated since May 2015, the issues on appeal for migraines and impaired vision of the left eye may be impacted by such development.  Thus, adjudication of these issues must be deferred until after completion of the action requested below.


Service connection for GERD

Lastly, since the Veteran's disability picture is unresolved, the service connection claim for GERD on a secondary basis is inextricably intertwined with the service connection claim for hiatal hernia.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of this issue must be deferred until after completion of the action requested below.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice letter in connection with his claims of entitlement to service connection for impaired vision of the left eye and ventral hernia.  The letter should notify the Veteran of the evidence necessary to substantiate these claims on both direct and secondary bases.

2.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility dated since May 2015.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Obtain a medical opinion from an appropriate clinician for the Veteran's impaired vision of the left eye.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, including his lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosis of impaired vision of the left eye (even if since resolved), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that it is (a) caused by or (b) aggravated by the service-connected sciatic peripheral neuropathy of the right and left lower extremities, to include consideration of the Veteran's assertion in a May 2011 statement of his vision being affected after falling in March 2011 due to these service-connected disabilities.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

4.  Obtain a medical opinion from an appropriate clinician for the Veteran's left forehead scar.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, including his lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosis of left forehead scar (even if since resolved), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that it is aggravated by the service-connected sciatic peripheral neuropathy of the right and left lower extremities, to include consideration of the Veteran's assertion in a May 2011 statement that his fall in March 2011 was due to these service-connected disabilities.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

5.  Obtain medical opinions from an appropriate clinician for the Veteran's hiatal hernia.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, including his lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosis of hiatal hernia (even if since resolved), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that it is (a) related to the Veteran's injury in January 1984 during ACDUTRA; (b) caused by the service-connected degenerative disease of the lumbar spine; or (c) aggravated by the service-connected degenerative disease of the lumbar spine.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

6.  Obtain medical opinions from an appropriate clinician for the Veteran's right and left hip disorders.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, including his lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnoses of degenerative joint disease of the right and left hips (even if since resolved), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that they are aggravated by the service-connected sciatic peripheral neuropathy of the right and left lower extremities.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

7.  Conduct any development necessary to adjudicate the claim of service connection for ventral hernia as secondary to service-connected residuals of right hemicolectomy.

8.  Obtain clarifying medical opinions from the October 2010 VA examiner (or a suitable substitute if that physician is unavailable) regarding the Veteran's perforations of nasal septum, sleep apnea, and sinusitis.  If the examiner concludes that an additional examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

Based upon a review of the record and clinical findings, the VA examiner must clarify whether the septoplasty in 1992 (as noted in the October 2010 VA medical opinions) was a typographical error and in reference to the May 5, 1995 septoplasty (as documented in the record).  If not, please explain why a septoplasty in 1992 was referenced in the October 2010 VA medical opinions.  

9.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination for his service-connected residuals of right hemicolectomy.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's service-connected residuals of right hemicolectomy, utilizing the appropriate DBQ.

10.  The Veteran should be afforded a VA examination for his service-connected degenerative disease of the lumbar spine.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's service-connected degenerative disease of the lumbar spine, utilizing the appropriate DBQ.

11.  The Veteran should be afforded a VA examination for his service-connected sciatic peripheral neuropathy of the right and left lower extremities.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's service-connected sciatic peripheral neuropathy of the right and left lower extremities, utilizing the appropriate DBQ.

12.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

13.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

14.  After the development requested has been completed, the AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

15.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence, to include on a secondary basis for ventral hernia.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


